

117 HR 3964 IH: Nicaragua Free Trade Review Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3964IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Ms. Salazar (for herself, Mr. Malinowski, Ms. Cheney, Mr. Cohen, Mrs. Murphy of Florida, Mr. Diaz-Balart, Mr. Waltz, Mr. Gimenez, Miss González-Colón, Mr. Mast, Mr. Cawthorn, Mr. Donalds, Mr. Crist, Mr. Crawford, Mr. Green of Tennessee, Mrs. Steel, Ms. Tenney, and Ms. Malliotakis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the United States Trade Representative to submit a report on the manner and extent to which Nicaragua is in compliance with the Dominican Republic-Central America-United States Free Trade Agreement.1.Short titleThis Act may be cited as the Nicaragua Free Trade Review Act of 2021.2.Report on compliance of Nicaragua with the Dominican Republic-Central America-United States Free Trade AgreementNot later than 60 days after the date of enactment of this Act, the United States Trade Representative shall submit to Congress a report on the manner and extent to which Nicaragua is in compliance with the Dominican Republic-Central America-United States Free Trade Agreement, signed at Washington, DC, on August 5, 2004, and entered into effect on March 1, 2006.